Citation Nr: 1741753	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to March 1967, with service in Vietnam from May 1966 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a September 2008 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent evaluation, effective March 28, 2008.  In October 2008, the Veteran filed a notice of disagreement (NOD) with the September 2008 rating decision.  With respect to the issue of bilateral hearing loss, the RO denied the Veteran's claim for service connection in a May 2009 rating decision.  In February 2010, the Veteran filed an NOD with the May 2009 rating decision.  Subsequently, the Veteran filed a substantive appeal as to both issues in February 2010.

In September 2012, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008).  

Notably, in a June 2016 readjudication, the RO granted service connection for the Veteran's left ear hearing loss.  The Veteran's claim for service connection for hearing loss of the right ear remains on appeal.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

FINDINGS OF FACT

1.  For the entire period on appeal, the evidence demonstrates that the Veteran's PTSD is shown to have been productive of a disability picture involving occupational and social impairment with deficiencies in most areas; however, gross impairment in thought processes, persistent delusions, intermittent inability perform activities of daily living, and disorientation to time and place productive of total occupational and social impairment are not shown.  

2.  Although the Veteran's right ear hearing loss preexisted service, there is no probative evidence demonstrating his hearing loss was aggravated or worsened by his active service. 


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for entitlement to an initial schedular rating of 70 percent, but not higher, for PTSD, are met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §3.102, 4.3, 4.7, 4.130, DC 9411 (2016).

2.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §1101, 1131, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §3.102, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistant Act of 2000.  See 38 U.S.C.A. § 5103, 5103(a) (West 2014); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

II.  Applicable Law and Regulations

(A) Increased Rating Legal Criteria

The Veteran initially filed his service connection claim in March 2008; the RO granted service connection for PTSD, assigning a 50 percent evaluation, effective March 28, 2008 (the date of the Veteran's claim). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. §1155; 38 C.F.R. §4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  See 38 C.F.R. §4.3.

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. §4.130, DC 9411.  Under the General Rating Formula, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; where symptoms are controlled by continuous medication.

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. §4.130, Diagnostic Code 9411.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. §4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"- i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  See Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. §4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. §4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  See 38 C.F.R. §4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  See 38 C.F.R. §4.2 .

One factor for consideration is the Global Assessment of Functioning (GAF) score, which was a scale, considered prior to the publication of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition as reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  See 79 Fed. Reg. 45093 (August 4, 2014).  Nevertheless, when in use, a GAF score of 41 to 50 was meant to indicate serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicated moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 indicated some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.

(B) Service Connection Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  See 38 U.S.C.A. §1131; 38 C.F.R. §3.303(a).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §1111 (West 2014). 

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service. 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C.A. §1153 (West 2014); 38 C.F.R. §3.306(a) (2016).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  See 38 C.F.R. §3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. §3.303.  Certain chronic diseases, which are listed in 38 C.F.R. §3.309(a), including arthritis, and organic diseases of the nervous system (to include sensorineural hearing loss and tinnitus) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  See 38 U.S.C.A. §1112, 1113, 1137; 38 C.F.R. §3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under §3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. §3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or if the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  See 38 C.F.R. §3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in §3.309(a)."  See Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. §3.303(d).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. §3.385 (2016).

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III.  Analysis

(A) Increased Rating for PTSD

The Veteran served in Vietnam from May 1966 to March 1967.  He earned the Vietnam Service Medal, Vietnam Campaign Medal, and National Defense Medal.  He submitted a claim for service connection for PTSD in March 2008.  Service connection was granted in September 2008, and he was assigned a 50 percent disability evaluation from March 28, 2008.  For the reasons discussed below, the Board finds that an initial 70 percent rating, but no higher, is warranted for the entire appeal period.

Initially, the Board notes that there is no indication in the record of obsessional rituals which interfere with routine activities, nor intermittently illogical, obscure, or irrelevant speech, or neglect of personal appearance and hygiene.

Although the Veteran's October 2016 VA examination report denies suicidal ideations, he has consistently reported instances of suicidal ideation at the time of his examinations or treatment throughout the appeal period.  Specifically, a March 2008 private treatment record indicates he presented with thought content that was consistent with the presence of passive suicidal ideation.  It is further reported that he has a history of active ideation, involving the use of a gun.  An April 2008 private treatment record notes a diagnosis of PTSD and symptoms including suicidal ideations.  See April 2008 Private Treatment Record (demonstrating Aetna's Physician's Statement regarding the Veteran's medical leave of absence).  Upon examination in July 2010, he reported feelings of paranoia, isolation and occasional thoughts of suicide.  See July 2010 VA examination report.

There is evidence of panic or depression affecting the ability to function independently, appropriately, and effectively.  A March 2008 private psychological evaluation notes a diagnosis of panic disorder without agoraphobia.  At the time of his evaluation, he reported experiencing anxiety attacks, occurring approximately every three to four months, lasting approximately 45 minutes at a time.  See March 2008 Private Psychological Evaluation.  At the time of his October 2016 VA examination, he was noted to experience panic attacks on a weekly basis or less often.  He had near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  

Additionally, the evidence shows that he frequently experiences depression, hallucinations, and vivid nightmares.  A March 2008 private psychological evaluation notes a diagnosis of depression.  At the time of his evaluation, he reported experiencing depressive symptoms after his service in Vietnam, and began experiencing panic attacks approximately ten years after his separation.  An April 2008 physician's statement indicates he experienced nightmares as a result of his in-service stressor.  In an August 2008 statement, the Veteran contended that he sees and talks to deceased people.  An April 2009 VA treatment record demonstrates depressed mood and decreased interest or pleasure in activities persisting for several days.  A July 2010 VA examination report notes he oftentimes has cold sweats and experiences nightmares 2 to 3 times per week.  He reported feeling paranoid and isolated, and also expressed difficulty sleeping due to his nightmares.  See July 2010 VA examination report.  In November 2015, the Veteran was noted to experience provoked feelings of anger and thoughts of violence in the past, although he has since been able to subdue them.  Additionally, an October 2016 VA examination report notes that he cut the throat of an enemy while serving in Vietnam and has experienced severe nightmares ever since.  

There is also evidence of impaired impulse control.  The March 2008 private examiner reported the Veteran experienced a history of substance abuse and difficulties with anger and irritability, noting that his impulse control appears to fall below normal limits.  An April 2008 report provides a recommendation that the Veteran was unable to work at that particular time due to his mood instability.  At the time of his July 2010 VA examination, he was reported to have startled response.  An October 2016 VA examination report also notes exaggerated startle response and persistent negative emotional state.  

With regard to difficulty adapting to stressful circumstances (including work or a work-like setting), the Veteran has not worked full time since 2010.  
In November 2015, the Veteran was noted to experience provoked feelings of anger and thoughts of violence in the past, although he has since been able to subdue them.  Throughout the appeal period, he has experienced hypervigilance, overwhelming feelings, and anxiety as a result of being around crowds.  See April 2008 Private Physician's Statement; November 2015 Private Treatment Record; October 2016 VA Examination Report.  

Finally, the evidence shows an inability to establish and maintain effective relationships.  At the time of his October 2016 VA examination, he contended that he has no desire to make friends since his separation from the military, and has anxiety when he is around groups or in crowded places.  See October 2016 VA examination report.  It is also reported that he demonstrates persistent avoidance of or efforts to avoid distressing memories and external reminders associated with the traumatic in-service event.  Id.  He previously worked as a civilian contractor for the government, as well as Boeing Aircraft, but contends that he had to retire due to feeling discriminated against by his employer.  Id. 

Following a review of the relevant evidence of record for the entire period on appeal, which includes VA treatment records, private treatment records, and July 2008 and October 2016 VA examination reports, the Board finds that the Veteran's PTSD symptoms more nearly approximate a disability rating of 70 percent.

The Veteran experiences frequent panic attacks and daily depression which has caused him to isolate himself.  In the presence of triggers, the Veteran experiences psychological distress or reactions that cause hypervigilance or retreating and avoidance.  He has difficulty adapting to stressful circumstances, in part, because he gets highly irritable and has difficulty controlling his impulses.  

GAF scores assigned during the appeal period also support an evaluation of 70 percent since July 2008 and October 2016 examination reports note a score of 50, which indicates either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  Although an earlier GAF score was 39 (March 2008), indicating some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking or mood, the Veteran's PTSD symptoms as summarized above are more most consistent with a 70 percent rating when reconciling all of the evidence into a consistent whole.  See 38 C.F.R. §4.7; Sellars v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (the Board does not err in determining that the criteria for a higher rating have not been met when taking all medical evidence into account, rather than allowing GAF scores alone to determine a rating for PTSD under DC 9411).  

The 70 percent disability level is factually ascertainable throughout the period on appeal.  The next higher disability level of 100 percent is not more nearly approximated as the Veteran's presentation does not include such symptoms as; gross impairment in thought processes, persistent delusions, intermittent inability perform activities of daily living, disorientation to time and place.  

After reviewing the relevant evidence of record, the Board finds that the Veteran's PTSD symptoms have been manifested at the 70 percent disability level throughout the appeal.  See 38 C.F.R. §4.7.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §3.102, 4.3.

(B) Service Connection for Right Ear Hearing Loss

The Veteran claims service connection for hearing loss of his right ear.

The Veteran's service treatment records (STRs) show that the Veteran was noted as having high frequency hearing loss in his right ear upon entrance into service in January 1965, at the 4000 Hz level.  Upon separation from service, he was noted to have normal hearing, bilaterally, and did not endorse any symptoms of hearing loss in either ear.

Post-service treatment records dated January 2009 through May 2009 demonstrate an ongoing diagnosis of bilateral hearing loss.  The Veteran continues to deny occupational or recreational noise exposure since his separation from service.  

The Veteran was afforded a VA examination in May 2009, at which time he reported decreased hearing, with particular difficulty understanding speech.  He also reported the need to increase the volume when using the radio and television.  Upon examination, his puretone threshold levels, in decibels, were as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
25dB
20 dB
25 dB
55 dB
55 dB
LEFT
25 dB
25 dB
30 dB
45 dB
50 dB

Such testing yielded a puretone average of 38.75 decibels in the right ear.  Using the Maryland CNC word list, the Veteran's speech discrimination was 96 percent in the right ear.  A diagnosis of normal to moderate sensorineural hearing loss of the right ear was confirmed.  It was further reported that the Veteran was likely to have "difficulties understanding speech in background noise."  The examiner opined that it is not likely that the Veteran's hearing loss is etiologically related to his in-service acoustic trauma.  

A June 2010 audiology report indicates the Veteran suffered from mild to moderate sloping, rising to a mild sensorineural hearing loss at 2000 to 8000 kHz, and mild to moderate sloping, rising to a mild sensorineural hearing loss at 3000 to 8000 kHz.  His speech discrimination score measured at 96 percent for his right ear.

A January 2016 treatment record demonstrates the Veteran experienced recent decrease in speech discrimination in his right ear, noting his speech discrimination measured 32 percent.  The examiner noted the Veteran has asymmetric hearing loss that may be caused by a possible retrocochlear tumor.  The Veteran declined further pursuit of this etiological theory.  See January 2016 VA treatment record.  

The Veteran was afforded a VA examination in October 2016, at which time he reported difficulty hearing people talk and a general difficulty with hearing at all times.  

On evaluation in October 2016, his puretone thresholds, in decibels, were as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
45 dB
50 dB
60 dB
70 dB
65 dB
LEFT
30 dB
25 dB
40 dB
50 dB
55 dB

Such testing yielded a puretone average of 61.25 decibels in the right ear, and 42.5 decibels in the left.  Using the Maryland CNC word list, the Veteran's speech discrimination was 24 percent in the right ear, and 66 percent in the left.  A diagnosis of normal to moderate sensorineural hearing loss of the right ear was confirmed.  The Veteran has asymmetric hearing loss where the right ear is significantly worse than the left.  

At the time of the examination, the examiner noted the Veteran's right ear hearing loss predated service and opined that it was less likely than not aggravated beyond the normal progression during military service.  The report indicates there was no increase in severity of the right ear hearing loss.  The most significant change in the Veteran's hearing was from June 2009 to the time of his October 2010 examination.  See October 2016 VA examination report.

The record is silent as to any clinical opinion to the contrary.  

Upon careful review of the evidence of record, the Board finds that there is no credible evidence, lay or medical, to suggest that the claimed disability increased in severity during any period of active service.  

The Veteran's hearing loss of the right ear was noted upon entry into service in 1965.  As such, he is not presumed sound as to that disability.  For the presumption of aggravation to arise, the evidence must show that there was a permanent increase in severity of the right ear hearing loss during active duty service. 

The Veteran's military personnel records demonstrate he served as a Wheel Vehicle Mechanic while in service.  Further, his service near combat in Vietnam is shown to be consistent with his claimed acoustic trauma.  As such, acoustic trauma in service is conceded.  

Hearing loss may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  See 38 C.F.R. §3.303(b).  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  See 38 C.F.R. §3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is...limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  To the extent that the Veteran himself believes that his current right ear hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical or audiological field.  The Veteran's opinion as to the etiology of his current right ear hearing loss is not competent evidence, as such question requires expertise to determine.  Id.   

The Board further finds that there is no competent evidence of record indicating his right ear hearing loss was aggravated by or is related to his active service.  Throughout the pendency of the appeal, the Veteran has contended that he was exposed to gunfire in service and has maintained that he has not had any occupational or recreational noise exposure since his separation.  See January 2009 VA treatment record; October 2016 VA examination report.  He further contends that he was not aware he suffered from right ear hearing loss at the time he entered service, as he was capable of hearing "fine at the time."  See June 2017 Report of General Information.  In light of the foregoing, the Board finds the Veteran's statements concerning the onset of hearing loss made through the course of his claim to be less credible, and therefore assigns them less probative weight.

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Rather, the current lay statements are found to lack reliability because they are directly contradicted by other medical evidence of record, including the May 2009 and October 2016 VA examination reports. 

The most probative evidence, consisting of the opinions provided by the May 2009 and October 2016 VA examiners demonstrates worsening of preexisting right ear hearing loss.  However, both examiners provided negative opinions with respect to the etiology of such worsening.  Specifically, the October 2016 examiner observed that the Veteran's worsened right ear hearing loss was most significant following his May 2009 examination.  It was opined that the worsening of his hearing loss was likely due to a factor unrelated to his military service.  

In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's hearing loss disability of the right ear and his service.  Accordingly, the appeal seeking service connection for right ear hearing loss must be denied.


ORDER

Entitlement to a 70 percent disability rating for PTSD is granted.

Entitlement to service connection for hearing loss of the right ear is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


